DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method, can be classified in CPC H01L 21/02334.
II. Claims 15-17, drawn to a system, can be classified in CPC C30B 25/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the claimed apparatus can be used to practice a substrate deposition method, a substrate etching method, and other types of substrate processing method. Conversely, the claimed method can be practiced by an apparatus that does not have a second gas source, a pyrometer, and/or a pressure control valve.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

During a telephone conversation with ROBERT CLARK on 6/3/2021, a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The references cited by applicants in the IDS and listed on the numerous 1449's have been made of record.  While the statements filed clearly do not comply with the guidelines set forth in MPEP § 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is See Penn Yan Boats, Inc. v. Sea Lark Boats Inc., 359 F. Supp. 948 (S.D. Fla. 1972), aff'd 479 F.2d. 1338 (5th Cir. 1973).

Claim Objection
Claim 13, which depends on claim 2, recites the etchant gas comprise “chlorine”. It should be changed to “chlorine (Cl2)” to keep the claim language consistent between claim 2 and claim 13, and to avoid creating any confusion or ambiguity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 1 recites “a reaction chamber” at line 2. It’s unclear if this is the same as the reaction chamber recited in the preamble. For examination purpose, it’s interpreted as the same reaction chamber, i.e., “the reaction chamber.”
Claim 3 recites “The method of claim 1, further comprising at least one part . . . .” It’s unclear how a method can further comprise a structure. For examination purpose, it’s interpreted as “wherein the reaction chamber further comprising at least one part.”
Claim 3 recites “the part” at line 2. There is insufficient antecedent basis for this limitation in the claim. It should be “the at least one part,” because the claim earlier recites “at least one part.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “40-100 Torr,” and the claim also recites “45-90 Torr” and “50-85 Torr,” which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The broad/narrow range rejection also applies to claim 5
Claim 6 recites “a temperature of the reaction chamber” at line 1. It’s unclear if this refers back to “a temperature of the reaction chamber” recited in claim 1 line 5. For examination purpose, it’s interpreted as the same.
This rejection also applies to Claim 7 (reciting similarly).
Claim 8 recites “wherein the heating step has a duration exceeding 160s” at line 8. It’s unclear what is meant by “duration.” For example, “duration” can mean the time it takes for the reaction chamber to go from an initial temperature to a target temperature (suppose the reaction chamber has an initial temperature of 500°C at time of 0s, and the reaction chamber reaches a target temperature of 800°C at time of 165s, then the duration refers to the 165s that it takes for the reaction chamber to go from 500°C to 800°C). For another example, “duration” can mean the entirety of the heating step, including any time after the reaction chamber reaches the target temperature, regardless of when the target temperature was reached (suppose the reaction chamber goes from 500°C to 800°C in 60s, and then stays at 800°C for 105s, the entirety of the heating step is 165s). For examination purpose, it’s interpreted as either.
This rejection also applies to Claim 9 and Claim 10 (reciting similarly).
Claim 12 recites “arsenic-based material” at line 2. It’s unclear if this refers back to “an arsenic-based material” recited in claim 11. For examination purpose, it’s interpreted as the same.
Claim 14 recites “chlorine” at line 2. It’s unclear if this refers back to the chlorine of claim 13 (in which case, it’s referring to chlorine gas), or if it refers to chlorine in some chlorine-containing material. For examination purpose, it’s interpreted as either.
Claims 2, 11 and 13 are rejected because they depend on a claim rejected under 112(b) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZOJAJI (US PGPUB 20120108039).
Regarding claim 1, ZOJAJI teaches a method for in-situ cleaning a reaction chamber (e.g., fig. 5, abstract, claims 1-20, para. 0051-62, example 7). ZOJAJI’s method comprises: 
pre-coating a plurality of walls (the process chamber has walls, para. 0053, 0056) within a reaction chamber with a protective coating gas (supplying a silicon source gas to the process chamber, see, e.g., step 530 and step 540 in fig. 5, claims 1, 5, 6, 20, example 7. In step 540, a silicon source gas is supplied to the process chamber, see para. 0055, 0058-59, claims 1-20. In step 530—which may include processes as described during steps 130 and 330, para. 0052—a silicon source gas is supplied to the process chamber, see claims 5 & 6, para. 0039),
wherein the protective coating gas comprising at least one of: dichlorosilane (DCS), silane, or disilane (the silicon source gas can include silane, disilane, and dichlorosilane, para. 0059; see also claims 6, 7, 8); 
heating the reaction chamber to a temperature exceeding 700°C (para. 0012, heating the process chamber to a temperature in the range of from about 700°C to 1,000°C; see also claims 10, 11, 19, example 7, para. 0057, heating the process chamber to similar ranges); and 

wherein the etchant gas removes a residue from the plurality of walls (exposing interior surfaces of the process chamber to the cleaning gas or etchant to remove deposits, particulates and other contaminants, para. 0012, 0019, 0053, 0055).
ZOJAJI teaches the residue comprising at least one of: arsenic-based material, germanium-based material, silicon-based material, or phosphorous-based material. For example, ZOJAJI teaches that the deposits/particulates/contaminants include “silicon-containing” materials (para. 0053, 0055), which is defined as a composition containing at least silicon and may contain germanium, carbon, boron, arsenic, phosphorous, gallium and/or aluminum (para. 0024). Also, "silicon-containing" materials used for deposition inside the process chamber may contain dopants such as arsenic or phosphorous (para. 0037, 0049). As such, deposits/particulates/contaminants inside the process chamber would comprise at least one of arsenic-based material, germanium-based material, silicon-based material, or phosphorous-based material.
Regarding claim 2, ZOJAJI teaches the method of claim 1. ZOJAJI teaches wherein the etchant gas comprises at least one of: chlorine (Cl2) (abstract, para. 0012, 0054, 0058, 0060, example 7, claims, 1, 5, 6, 16) or nitrogen (N2) (a carrier gas such as N2, para. 0012, 0054, 0060, example 7, claims 8 & 9).
Regarding claim 3, ZOJAJI teaches the method of claim 1. ZOJAJI teaches the method further comprising at least one part within the reaction chamber, wherein the part comprises at 
Regarding claim 5, ZOJAJI teaches the method of claim 1. ZOJAJI teaches the overall chamber cleaning process is conducted for a time period within a range from about 2 minute to about 4 minutes (para. 0058). Because the flowing step is a part of ZOJAJI’s overall chamber cleaning process, the duration of the flowing step would have a maximum range of from about 2 minute to about 4 minutes. This range falls within the claimed range of “2 to 5 minutes.”
Regarding claim 11, ZOJAJI teaches the method of claim 1. ZOJAJI teaches wherein the residue comprises an arsenic-based material, as explained above.
Regarding claim 13, ZOJAJI teaches the method of claim 2. ZOJAJI teaches wherein the etchant gas comprises chlorine, as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 6-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZOJAJI (as applied to claim 1).
Regarding claim 4, ZOJAJI teaches the method of claim 1. ZOJAJI teaches that during the chamber cleaning process (which includes the flowing step), the reaction chamber may have an internal pressure within a range from about 1 mTorr to about 760 Torr, from about 100 mTorr to about 750 Torr, from about 100 Torr to about 600 Torr (para. 0057). Because the claimed ranges of “40-100 Torr, 45-90 Torr, or 50-85 Torr” overlap with the ranges disclosed by ZOJAJI, the claimed ranges are considered obvious. See MPEP § 2144.05.I.
Regarding claim 6, ZOJAJI teaches the method of claim 1. As explained above, ZOJAJI teaches the process chamber can be heated to a temperature in the range of from about 700°C to 1,000°C. Because the claimed range of “exceeds 800°C” overlaps with the range disclosed by ZOJAJI, the claimed range is considered obvious. See MPEP § 2144.05.I. 
Moreover, the process chamber’s temperature is a result-effective variable; it’s well known in the chemical arts that heating (i.e., raising temperature) promotes reactivity (see also para. 0006, effect of temperature/heat on etching). Thus, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal temperature through routine experimentation. See MPEP § 2144.05.II. Indeed, the application has not shown the criticality of the claimed range of “exceeds 800°C.”
Regarding claim 7, ZOJAJI teaches the method of claim 1. As explained above, ZOJAJI teaches the process chamber can be heated to a temperature in the range of from about 700°C to 
Moreover, the process chamber’s temperature is a result-effective variable; it’s well known in the chemical arts that heating (i.e., raising temperature) promotes reactivity (see also para. 0006, effect of temperature/heat on etching). Thus, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal temperature through routine experimentation. See MPEP § 2144.05.II. Indeed, the application has not shown the criticality of the claimed range of “exceeds 900°C.”
Regarding claim 8, ZOJAJI teaches the method of claim 1. ZOJAJI does not explicitly teach “wherein the heating step has a duration exceeding 160s.” But it’s well known in the chemical arts that heating promotes reactivity, and so the duration of heating—which is also related to temperature and the amount of heat—is a result-effective variable (see also para. 0006, effect of temperature/heat on etching). Thus, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal duration for the heating step through routine experimentation. See MPEP § 2144.05.II. Indeed, the application has not shown the criticality of the claimed range of “exceeds 160s.”
Regarding claim 9, ZOJAJI teaches the method of claim 1. ZOJAJI does not explicitly teach “wherein the heating step has a duration exceeding 170s.” But it’s well known in the chemical arts that heating promotes reactivity, and so the duration of heating—which is also related to temperature and the amount of heat—is a result-effective variable (see also para. 0006, effect of temperature/heat on etching). Thus, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal duration for the heating step through routine 
Regarding claim 10, ZOJAJI teaches the method of claim 1. ZOJAJI does not explicitly teach “wherein the heating step has a duration exceeding 180s.” But it’s well known in the chemical arts that heating promotes reactivity, and so the duration of heating—which is also related to temperature and the amount of heat—is a result-effective variable (see also para. 0006, effect of temperature/heat on etching). Thus, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal duration for the heating step through routine experimentation. See MPEP § 2144.05.II. Indeed, the application has not shown the criticality of the claimed range of “exceeds 180s.”
Regarding claim 12, ZOJAJI teaches the method of claim 11. As explained above, ZOJAJI teaches the residue comprises an arsenic-based material.
ZOJAJI does not explicitly teach “wherein removing the residue reduces a concentration of arsenic-based material to a level of 0.005 parts per million.” But the concentration of the residue, including the concentration of the arsenic-based material, is a result-effective variable. As explained above, ZOJAJI is directed to removing residues, which can comprise arsenic-based material. Thus, a person having ordinary skill in the art would’ve been motivated to reduce the residue (which can comprise arsenic-based material) to a workable or optimal concentration, which can be discovered through routine experimentation. See MPEP § 2144.05.II. Indeed, the application has not shown the criticality of the claimed level of “0.005 parts per million.”
Regarding claim 14
ZOJAJI does not explicitly teach: “wherein removing the residue reduces a concentration of chlorine to a level of 0.5 parts per million.” 
But ZOJAJI teaches the chlorine gas reacts with the residues/deposits/contaminants (see, e.g., para. 0006). A person having ordinary skill in the art would understand that, as chlorine gas reacts with the residues/deposits/ contaminants to remove them, the concentration of chlorine gas decrease over time. Thus, the concentration of chlorine gas is a result-effective variable, and a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal concentration through routine experimentation. See MPEP § 2144.05.II. Indeed, the application has not shown the criticality of the claimed level of “0.5 parts per million.”
Alternative ground of rejection for Claim 14. As explained above, ZOJAJI teaches wherein the etchant gas comprises chlorine.
ZOJAJI does not explicitly teach: “wherein removing the residue reduces a concentration of chlorine to a level of 0.5 parts per million.”
But ZOJAJI teaches the chlorine gas reacts with the residues/deposits/contaminants (see, e.g., para. 0006). A person having ordinary skill in the art would understand that the reaction creates byproducts containing chlorine. Thus, in the absence of any purging, the process chamber would contain chlorine-containing byproducts, plus any unreacted chlorine gas and any remaining residues/deposits/contaminants.
It’s reasonably expected that in ZOJAJI’s method, removing the residue comprises a step of purging the chamber. A person having ordinary skill in the art would understand that after chlorine gas is supplied to the chamber, chlorine-containing byproducts (and any unreacted chlorine gas) still remain in the chamber, which may interfere or contaminate subsequent 
Therefore, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate such purging step, with reasonable expectation of removing residues, for several reasons. First, ZOJAJI already teaches that a purging step can enhance growth during subsequent deposition process (see para. 0036, 0048). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such a purging step after supplying the cleaning gas to the process chamber. Second, a person having ordinary skill in the art would understand that chlorine-containing byproducts (and any unreacted chlorine gas) in the chamber may interfere or contaminate subsequent substrate processing, and would’ve been motivated to purge them from the chamber. Third, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A purging step, as incorporated, would still perform the same function as before (e.g., remove material from chamber), yielding predictable results.
As explained above, a person having ordinary skill in the art would’ve been motivated to purge the unreacted chlorine gas and the chlorine-containing byproducts from the chamber. Thus, the concentration of chlorine (whether it be chlorine in the chlorine gas or the byproducts) is a result-effective variable, and a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal concentration through routine experimentation. See 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714